Citation Nr: 0613727	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for osteomyelitis of 
the left lower extremity, status post below-the-knee 
amputation (BKA), currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from July 1950 to December 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Constitutional symptoms as a result of the veteran's 
osteomyelitis are not shown by the medical evidence of 
record.

2.  Residuals of a left BKA are manifested by a well-healed 
stump that permits the use of a suitable prosthesis 
controlled by natural knee action.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a left below-the-knee amputation have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5000-5165 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In the present case, the veteran was provided notice 
consistent with the VCAA in October 2003, prior to the 
initial RO decision in December 2003.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  The Federal Circuit held, in 
effect, that the Board must specify what documents satisfy 
the duty to provide notice to a claimant, and that the Court 
of Appeals for Veterans Claims must, if a case is appealed to 
the Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In an October 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of an April 2004 
statement of the case (SOC) and May 2004 and April 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the April 
2004 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the increased rating claim is being denied, 
no effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  

II.  Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  


III.  Factual Background

Historically, the RO granted entitlement to disability 
compensation pursuant to 38 U.S.C.A. § 1151 for osteomyelitis 
of the left lower extremity under Diagnostic Code 5000.  A 30 
percent evaluation was assigned, effective February 1994.  

A claim for increase was received in July 2003.  In support 
are VA outpatient treatment records dated from 2001 to 2003 
which show periodic treatment for chronic osteomyelitis, with 
no evidence of constitutional symptoms.

On VA examination in July 2003, the examiner noted the 
veteran's history of a fracture of the left distal tibia in 
1986, which was complicated by osteomyleitis.  The veteran 
underwent several procedures for debridement of necrotic 
infected bone tissue, but never achieved healing.  Currently 
he complained of a chronic draining sinus and persistent mild 
pain.  He reported flare-ups of pain and swelling, and an 
increase in purulent draining requiring antibiotics orally 
for 6-8 weeks.  He had decreased motion of the left ankle, 
but ambulation was not hindered.  There were no 
constitutional symptoms of bone disease.  The veteran's 
activities were modulated to a minor degree, but he was able 
to participate in gardening and usual daily activities 
unhindered.  On examination, the left medial distal leg had a 
deep draining sinus with an ostia of 5 mm. packed with gauze.  
The medial mallelous was flattened, and the lower tibia shaft 
and ankle mortise were tender.  The diagnosis was active 
chronic osteomyleitis of the left distal tibia.  

Additional VA outpatient treatment records dated from October 
2003 to March 2004 show continued evaluation for pain at the 
site of the infection and swelling of the left leg, both of 
which precluded the veteran's standing for prolonged periods 
of time.  He was considering amputation.  

In January 2004, the veteran reported that his pain level had 
increased to the point where he was unable to perform regular 
activities, or those which required weight-bearing for even a 
short time.  On examination, the veteran had a mal angulated 
left lower extremity just above the ankle joint.  There was a 
deep soft tissue wound which penetrated all the way to the 
distal tibia.  There was a definite malodorous drainage and 
some surrounding erythema at the seqestra site.  The veteran 
had only a jog of motion at the left ankle.  He had pain on 
palpation all about the ankle, and was unable to stand for 
more than a few minutes without having to lift his left foot 
off the ground.  In April 2004, he denied any acute changes 
in symptoms.  

In December 2004, the veteran underwent amputation through 
the tibia and fibula of left lower extremity.  He tolerated 
the procedure well.  Postoperatively, there was no evidence 
of fever, chills, or wound drainage.  There was minimal pain 
at the incision site and some blistering of the distal 
aspect, with hemolysis breakdown.  In January 2005, the 
veteran was fitted for a temporary prosthesis.  However by 
February 2005, he was evaluated for a non-healing wound.  
There were two areas of dehiscence over the incision site 
with slight odiferous purulence.  The wound had clear 
drainage.  The March 2005, the veteran underwent irrigation 
and drainage of the left BKA wound.  There was no evidence of 
infection.  

In April 2005, the RO assigned a temporary total (100percent) 
rating for a period of convalescence following the amputation 
from December 6, 2004, to March 31, 2005.  A schedular 40 
percent rating was assigned from April 1, 2005.  

On VA examination in October 2005, the veteran's history was 
significant for left below knee amputation in December 2004, 
and for a stump revision due to wound breakdown.  This had 
healed, and he had been fitted with a prosthesis and was 
doing well.  The veteran related that he was able to apply 
the prosthesis and ambulate.  He denied any symptoms of pain 
in the stump, or any bone problems with the amputation site.  
There was no swelling, deformity, tenderness of the stump, or 
neuroma.  The skin, including the scar, was normal and 
circulation was good.  The muscles were normal, and there was 
good motion with normal appearance of the left knee.  The 
length of the stump was 18 centimeters.  

IV.  Analysis

Prior to the left BKA in December 2004, and the effective 
date of the temporary 100 percent evaluation, the veteran's 
osteomyleitis was assigned a 30 percent evaluation under 
Diagnostic Code 5000.  38 C.F.R. § 4.71a, (2005).  
Thereafter, the veteran's disability has been evaluated as 40 
percent disabling under Diagnostic Codes (DCs) 5000-5165.  
The hyphenated diagnostic code in this case indicates 
osteomyleitis under Diagnostic Code 5000 as the compensable 
disorder, and the left BKA under Diagnostic Code 5165 as a 
residual condition.  

Under the provisions of 38 C.F.R. § 4.71a, DC 5000, a 30 
percent evaluation for osteomyelitis requires a definite 
involucrum or sequestrum, with or without a discharging 
sinus.  A 60 percent evaluation requires frequent episodes of 
osteomyelitis, with constitutional symptoms.  A 100 percent 
rating is assigned for osteomyelitis, acute, subacute, or 
chronic, of the pelvis, vertebrae, or extending into major 
joints, or with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  The 60 percent 
rating, as it is based on constitutional symptoms, is not 
subject to the amputation rule.  See DC 5000, Note (1).

Prior to the amputation, the veteran's osteomyelitis was 
reported to be chronic and active, but there is no medical 
evidence of, nor has the veteran described, any 
constitutional symptoms, which are required for a 60 percent 
evaluation.  In addition, although there is approximately a 
17-year history of osteomyelitis, intractability and debility 
have not been shown.  Therefore, prior to the surgery in 
December 2004, a rating in excess of 30 percent under 
Diagnostic Code 5000 was not warranted.

Under Diagnostic Code 5165, a 40 percent evaluation 
contemplates amputation of the leg at a level permitting 
prosthesis.  A 60 percent rating is warranted for amputation 
of the leg with the amputation not improvable by prosthesis 
controlled by natural knee action.  38 C.F.R. § 4.71a, DC 
5165.  A 60 percent rating is also warranted for amputation 
of the leg with the amputation with defective stump, or thigh 
amputation recommended, pursuant to DCs 5163, 5164 (2005).  

Under the amputation rule, the combined rating for 
disabilities of an extremity may not exceed the rating for 
amputation of that extremity at the elective level were 
amputation to be performed.  38 C.F.R. § 4.68.  Thus, the 
combined evaluation for disabilities below the knee may not 
exceed the 40 percent evaluation available under Diagnostic 
Code 5165 for a below-the-knee amputation.

In summary, therefore, the medical evidence shows that as a 
result of the surgery performed in December 2004, the 
portions of the bone affected by the osteomyelitis were 
removed in a below-the-knee amputation.  There has been no 
recurrence of the infection.  Moreover, clinical findings do 
not show that the veteran's left BKA residuals are currently 
manifested by a defective stump which prevents him from 
wearing a prosthesis to assist with ambulation or that there 
is a painful neuroma.  The veteran has not alleged that he 
has experienced problems with his prosthesis or shown an 
inability to wear it.  Thus, the Board is unable to identify 
a basis to grant a higher schedular evaluation.  

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  Although the veteran has required surgical 
revision of the amputation stump, there is no evidence that 
his present disability has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b)(1)(2003).  
Therefore, there is no indication that this case should be 
referred for extraschedular consideration.  See, e.g., Floyd 
v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 40 percent for 
osteomyelitis of the left lower extremity with BKA, the 
doctrine is not for application in this instance.


ORDER

An increased rating for osteomyelitis of the left lower 
extremity, status post below-the-knee amputation is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


